Citation Nr: 1722218	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the service-connected acquired psychiatric disorder, to include depressive, anxiety, and mood disorders.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 2001.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO granted service connection for an acquired psychiatric disorder and assigned an initial 50 percent rating.  The Veteran timely disagreed with the initial rating assigned and this appeal ensued.  

In November 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In January 2015 the Board remanded this issue, along with the issue of entitlement to service connection for a heart condition, to the RO for further development and adjudicative action.

In an October 2016 rating decision, the RO granted service connection for a heart condition.  As the grant constitutes a complete grant of benefits with respect to the issue of service connection for a heart condition, the matter is no longer in appellate status or before the Board at this time.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In March 2017 correspondence, received prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw her appeal, which consisted of entitlement to an initial disability rating in excess of 50 percent for the service-connected acquired psychiatric disorder.  



CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal has been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to an initial disability rating in excess of 50 percent for the service-connected acquired psychiatric disorder.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Veteran submitted written correspondence in March 2017 indicating her desire to withdraw her appeal.  The issue in appellate status and before the Board at that time was entitlement to an initial disability rating in excess of 50 percent for the service-connected acquired psychiatric disorder.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


